55 So.2d 218 (1951)
BATES
v.
GENERAL STEEL TANK CO.
7 Div. 140.
Supreme Court of Alabama.
November 23, 1951.
Young & Young, Anniston, for petitioner.
Walter J. Merrill and Knox, Jones, Woolf & Merrill, all of Anniston, opposed.
LAWSON, Justice.
This is a petition by W. O. Bates for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Bates v. General Steel Tank Company, Ala.Sup., 55 So.2d 213, a corporation.
The petition is dismissed for failure to comply with the rule of this court requiring such petition to be presented on transcript paper. Rules of Practice in Supreme Court, rule 36, Code 1940, Title 7, Appendix; Maddox v. City of Birmingham, 255 Ala. 440, 52 So.2d 166; Nix v. State, 251 Ala. 1, 36 So.2d 456; Barnett v. Pattillo, 251 Ala. 1, 36 So.2d 451; Anderson v. State, 251 Ala. 32, 36 So.2d 244; Farley v. State, 251 Ala. 391, 37 So.2d 440; Johns v. Thomas H. Vaughn & Co., 251 Ala. 489, 38 So.2d 21; Haney v. State, 250 Ala. 664, 36 So.2d 117; Allen v. State, 249 Ala. 201, 30 So.2d 483; Peterson v. State, 248 Ala. 179, 27 So.2d 30. See Ex parte Wood, 215 Ala. 280, 110 So. 409.
Petition dismissed.
LIVINGSTON, C. J., and BROWN and STAKELY, JJ., concur.